             Case 7:96-mj-01159-MRG Document 4 Filed 11/20/20 Page 1 of 1

                                                                  .._ . _,' } . w
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                         Case No.: 96 MJ 01159          (MRG)
                                       Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-
              Clifford E. Burnett


                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




                                                           Hon. Martin R. Goldbe
                                                           United States Magistrate Judge




Dated:          20     day of_N_o_v_em_b_er_ _ _ _ _ 201.Q_
               Poughkeepsie, New York
